90 N.J. Super. 144 (1966)
216 A.2d 418
JOSEPH SALY, PETITIONER-APPELLANT,
v.
TOWN OF KEARNY, RESPONDENT-APPELLEE.
Superior Court of New Jersey, Appellate Division.
Argued January 3, 1966.
Decided January 28, 1966.
*145 Before Judges GOLDMANN, FOLEY and COLLESTER.
Mr. Peter A. Adams argued the cause for appellant.
Mr. Robert J. McCurrie argued the cause for respondent.
PER CURIAM.
In this workmen's compensation case the sole question involved was whether a public employee, who retired on a disability pension following a work-connected injury, was entitled to receive payment from respondent for medical services required subsequent to his retirement under N.J.S.A. 34:15-43, without respondent's right to reimbursement therefor, under N.J.S.A. 34:15-40, from monies received by the employee from a third-party tortfeasor. The Division of Workmen's Compensation ruled that respondent had no right to reimbursement. On appeal, the County Court held otherwise.
We conclude that the judgment of the County Court must be affirmed, essentially for the reasons expressed in the opinion of Judge Schulman, reported at 85 N.J. Super. 586 (Cty. Ct. 1964).